     Case 2:20-cv-00518-RFB-BNW Document 14 Filed 08/31/20 Page 1 of 2



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     MARK PICOZZI,                                          Case No. 2:20-cv-00518-RFB-BNW
4                                             Plaintiff                     ORDER
5            v.
6     STATE OF NEVADA, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          Plaintiff Mark Picozzi, who is in the custody of the Nevada Department of

11   Corrections (“NDOC”), initiated this action with a pro se civil rights complaint filed

12   pursuant to 42 U.S.C. § 1983. (ECF No. 1-1.) Herman Munoz, Picozzi’s cellmate, has

13   filed a motion to join in this action (ECF No. 8) and a motion for appointment of counsel

14   (ECF No. 9).

15          Picozzi’s complaint raises several different claims, one of which deals with ongoing

16   medical issues that cause rectal bleeding. (ECF 1-1 at 4-25.) Munoz indicates that he is

17   Picozzi’s roommate and that Picozzi’s rectal bleeding is unsanitary and will cause Munoz

18   health problems. (ECF No. 8 at 1.) Munoz requests to be added to the complaint in this

19   action. (Id.) A pro se complaint must be signed by the plaintiff bringing that complaint.

20   See Fed. R. Civ. P. 11(a). As such, the complaint in this action is only valid for the Plaintiff,

21   Mark Picozzi. Munoz cannot proceed as a plaintiff based Piccozi’s complaint.

22          If Munoz wishes to pursue an action in this Court, he must file his own signed

23   complaint in a new case and must either pay the filing fee or submit his own application

24   to proceed in forma pauperis. In light of the Court’s order denying Munoz’s motion to be

25   added to the case, the Court also denies Munoz’s motion for appointment of counsel. If

26   Munoz decides to pursue his claim in a new case, he may file a motion for appointment

27   of counsel in that case.

28   ///
     Case 2:20-cv-00518-RFB-BNW Document 14 Filed 08/31/20 Page 2 of 2



1    II.    CONCLUSION
2           For the foregoing reasons, IT IS ORDERED that Munoz’s motion to be added as
3    a plaintiff to this action (ECF No. 8) is DENIED and Munoz is dismissed from this action.
4           IT IS FURTHER ORDERED that Munoz’s motion for appointment of counsel (ECF
5    No. 9) is DENIED as moot.
6           IT ITS FURTHER ORDERED that if Munoz wishes to pursue any civil rights claims,
7    he must submit his own signed complaint in a new case and must either pay the filing fee
8    or submit his own application to proceed in forma pauperis.
9           IT IS FURTHER ORDERED that the Clerk of the Court will send to Munoz the
10   approved form for filing a § 1983 complaint and instructions for the same.
11          IT IS FURTHER ORDERED that the Clerk of the Court will send Munoz the
12   approved form application to proceed in forma pauperis by an inmate, as well as the
13   document entitled information and instructions for filing an in forma pauperis application.
14
                      31st
15          DATED THIS ___ day of August 2020.
16
17                                             UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
